DETAILED ACTION
This office action is in response to application with case number 16/921195 filed on 07/06/2020, in which claims 1-16 are presented for examination. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. § 119 (a)-(d). The certified copy has been filed in parent Application No. KR 10-2019-0082007, filed on 07/08/2019.

	Information Disclosure Statement
No Information Disclosure Statement (IDS) has been submitted as of the date of this Office Action.

Examiner Notes
Examiner cites particular paragraphs or columns and lines in the references as applied to Applicant’s claims for the convenience of the Applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the Applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. The prompt development of a clear issue requires that the replies of the Applicant meet the objections to and rejections of the claims. Applicant should also specifically point out the support for any amendments made to the disclosure (see MPEP §2163.06). Applicant is reminded that the Examiner is entitled to give the Broadest Reasonable Interpretation (BRI) to the language of the claims. Furthermore, the Examiner is not limited to Applicant’s definition which is not specifically set forth in the claims (see MPEP §2111.01).

Specification
The disclosure is objected to because of the following informalities:
¶[0016] recites “the TCC” in line 3. It should be “the TTC”. 
¶[0023] recites “the TCC” in line 3. It should be “the TTC”. 
¶[0039] recites “GSIS, or PSIS” in line 2 & in Fig. 2: Applicant introduces “GSIS” and “PSIS” terms, but does not define the terms in the specification. Examiner suggests defining each of the terms, where it first appears in the specification.
Appropriate correction is required.

Claim Objections
Claims 5 & 12 are objected to because of the following informalities:  
Claim 5 recites “the TCC” in line 3. It should be “the TTC”. 
Claim 12 recites “the TCC” in line 3. It should be “the TTC”. 
Appropriate correction is required.

Claim Rejections - 35 USC § 102
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


s 1-16 are rejected under 35 USC §102(a)(1) as being clearly anticipated by US PG Pub. No. 2009/0299578 A1 by Lucas et al. (hereinafter “Lucas”).

As per claim 1, Lucas teaches a device for controlling an airbag (see Fig. 1 [reproduced below for convenience]: “Data Processing System” 10, “Trigger Device” 26 & “Airbag System” 18), comprising:

    PNG
    media_image1.png
    522
    1192
    media_image1.png
    Greyscale

Lucas’s Fig. 1 (emphasis added)

a first sensor unit configured to detect surrounding vehicle information using at least one sensor (see Fig. 1 [reproduced above for convenience] “Radar Sensor” 12 & ¶[0021]: Position-finding system 12 is formed by a radar sensor, for example, which locates objects, in particular preceding vehicles, in front of the (host) vehicle equipped with the safety device and measures their distances, relative speeds, and azimuth angle);
a second sensor unit configured to detect collision information of an ego-vehicle using at least one sensor (see Fig. 1 [reproduced above for convenience] “Acceleration Sensor(s)” 16 & ¶[0021]: Impact detection system 16 is formed, for example, by one or multiple acceleration sensor(s) (inertia sensors) which measure(s) acceleration a of the host vehicle and is/are used, among other things, to activate an airbag system 18 in the event of a collision); and


    PNG
    media_image2.png
    817
    1111
    media_image2.png
    Greyscale

Lucas’s Fig. 4 (emphasis added)

a controller (see Fig. 1 [reproduced above for convenience] “Data Processing System” 10, “Collision Prediction Device” 24, “Trigger Device” 26 & “Airbag System” 18) 
configured to calculate a target relative velocity and time to collision (TTC) based on sensing information detected by the first sensor unit (see ¶[0004]: based on the positioning data of the radar sensor [first sensor unit], automatically detects a situation in which a collision is presumably no longer avoidable and which calculates the likely time of collision [TTC] and initiates countermeasures on this basis for reducing the collision damage), determine a collision risk of the ego-vehicle based on the calculated target relative velocity and TTC (see Fig. 4, Fig. 5 & ¶[0004]-[0026]: automatically detects a situation in which a collision is presumably no longer avoidable [collision risk/ possibility] and which calculates the likely time of collision [TTC] … Position-finding system 12 is formed by a radar sensor, for example, which locates objects, in particular preceding vehicles, in front of the (host) vehicle equipped with the safety device and measures their distances, relative speeds [target relative velocity], and azimuth angle. Speedometer 14 measures speed V of the host vehicle … the collision prediction device generates a multi-valued signal based on the data of the position-finding system and the travel data of the host vehicle, the multi-valued signal being a measure for the collision probability [collision risk] … Based on the measured distances and relative speeds of the objects in the travel corridor and based on speed V of the host vehicle, collision prediction device 24 calculates for each object the deceleration of the host vehicle which would be necessary to avoid a collision [collision risk] with the respective object … FIG. 4 shows a modified exemplary embodiment in which collision signal K is a multi-valued signal which indicates a collision probability [collision risk/ possibility] between 0 (collision impossible) and 1 (collision certain)), maintain a threshold for airbag deployment by default or adjust the threshold, based on a result of the determination of the collision risk of the ego-vehicle (see Fig. 4 [reproduced above for convenience], Fig. 5, ¶¶[0013]-[0014] & ¶¶[0021]-[0033]: Impact detection systems associated with customary airbag systems generally have a relatively high triggering threshold [default the threshold] so that erroneous triggering of the airbag system is avoided … the safety device is configured in such a way that the triggering threshold of the impact detection system is reduced [adjust the threshold] as soon as the collision prediction system indicates an imminent collision … it may also be appropriate to reduce the threshold [adjust the threshold] for triggering the airbag system so that the airbags deploy their protection effect earlier), compare the maintained or adjusted threshold with the collision information received from the second sensor unit (see Fig. 4 [reproduced above for convenience], Fig. 5 & ¶¶[0021]-[0033]: Impact detection system 16 is formed, for example, by one or multiple acceleration sensor(s) [second sensor unit] (inertia sensors) which measure(s) acceleration a of the host vehicle and is/are used, among other things, to activate an airbag system 18 in the event of a collision … In addition, triggering device 26 evaluates acceleration a of the host vehicle measured by impact detection device 16. If there is a certain collision probability and acceleration a exceeds a certain threshold value which indicates an incipient collision with an obstacle, triggering device 26 outputs an emergency braking command B to braking system 20 to automatically initiate emergency braking of the vehicle … triggering device 26 also acts upon airbag system 18 and threshold values Sa1 and Sa2, which apply to triggering emergency braking, are at the same time the threshold values for triggering the airbag system … the threshold value for the acceleration is not varied constantly according to curve 32, but rather changes only from a higher value Sa2 to a lower value Sa3 as soon as collision probability P exceeds a lower threshold value SC1 (indicated in FIG. 4 by a dashed line)), and control whether to deploy the airbag based on whether the collision information is the maintained or adjusted threshold or more (see Fig. 1, Fig. 4 [reproduced above for convenience], Fig. 5 & ¶¶[0014]-[0033]: the safety device is configured in such a way that the triggering threshold of the impact detection system is reduced as soon as the collision prediction system indicates an imminent collision. This applies primarily for the triggering threshold which determines triggering of the emergency braking operation; however, it may also be appropriate to reduce the threshold for triggering the airbag system so that the airbags deploy their protection effect earlier … Impact detection system 16 is formed, for example, by one or multiple acceleration sensor(s) (inertia sensors) which measure(s) acceleration a of the host vehicle and is/are used, among other things, to activate an airbag system 18 in the event of a collision … triggering device 26 also acts upon airbag system 18 and threshold values Sa1 and Sa2, which apply to triggering emergency braking, are at the same time the threshold values for triggering the airbag system).

As per claim 2, Lucas teaches the device of claim 1, accordingly, the rejection of claim 1 above is incorporated. Lucas further teaches wherein the first sensor unit comprises at least one of a camera, a radar and a lidar as active sensors (see Fig. 1 [reproduced above for convenience] “Radar Sensor” 12, ¶¶[0003]-[0004], ¶[0015], ¶[0021], ¶[0025] & ¶[0027]: Position-finding system 12 is formed by a radar sensor, for example, which locates objects, in particular preceding vehicles, in front of the (host) vehicle equipped with the safety device and measures their distances, relative speeds, and azimuth angle).

As per claim 3, Lucas teaches the device of claim 1, accordingly, the rejection of claim 1 above is incorporated. Lucas further teaches wherein:
the controller divides the collision risk into at least three sections and determines the collision risk (see Fig. 4 [reproduced above for convenience]), and 
the three sections comprise a non-collision section, a collision risk section, and a collision determination section (see Fig. 4 [reproduced above for convenience] & ¶¶[0026]-[0033]: FIG. 4 shows a modified exemplary embodiment in which collision signal K is a multi-valued signal which indicates a collision probability between 0 (collision impossible) [non-collision section] and 1 (collision certain) [collision risk section] … prior to the collision occurrence if the imminent collision  [collision determination section] is all but certain, namely when collision probability preaches a threshold value SC [collision risk section] … starting at point in time t6 collision prediction device 24 detects a certain risk of collision and collision probability P starts to rise according to curve 30 [collision determination section] … At point in time t8, curve 28 reaches this threshold value [collision risk section] which triggers the output of braking signal B (and possibly the ignition of the airbags)).

As per claim 4, Lucas teaches the device of claim 1, accordingly, the rejection of claim 1 above is incorporated. Lucas further teaches wherein the collision information comprises at least sensor (see Fig. 1 [reproduced above for convenience] “Acceleration Sensor(s)” 16 & ¶[0021]: Impact detection system 16 is formed, for example, by one or multiple acceleration sensor(s) (inertia sensors) which measure(s) acceleration a of the host vehicle and is/are used, among other things, to activate an airbag system 18 in the event of a collision).

As per claim 5, Lucas teaches the device of claim 3, accordingly, the rejection of claim 3 above is incorporated. Lucas further teaches wherein:
the collision risk means a collision possibility, 
the three sections are divided based on the TCC and the target relative velocity,
the collision risk of the ego-vehicle moves to the collision determination section as the TTC is decreased and the target relative velocity is increased, and
the collision risk of the ego-vehicle moves from the collision risk section to the non-collision section when the TTC is increased and the target relative velocity is decreased through braking in the collision risk section which is a section before the collision risk enters the collision determination section (see ¶¶[0004]-[0015]: based on the positioning data of the radar sensor, automatically detects a situation in which a collision is presumably no longer avoidable [collision risk/ possibility] and which calculates the likely time of collision [TTC] and initiates countermeasures on this basis for reducing the collision damage … braking operation with moderate braking force is automatically initiated in a second step … the collision prediction device generates a multi-valued signal based on the data of the position-finding system and the travel data of the host vehicle, the multi-valued signal being a measure for the collision probability [collision risk/ possibility] and the emergency braking operation being triggered as soon as the collision probability exceeds a certain threshold value [braking in the collision risk section], and see Fig. 4 [reproduced above for convenience] & ¶¶[0021]-[0033]: Position-finding system 12 is formed by a radar sensor, for example, which locates objects, in particular preceding vehicles, in front of the (host) vehicle equipped with the safety device and measures their distances, relative speeds [target relative velocity], and azimuth angle. Speedometer 14 measures speed V of the host vehicle … Based on the measured distances and relative speeds of the objects in the travel corridor and based on speed V of the host vehicle, collision prediction device 24 calculates for each object the deceleration of the host vehicle which would be necessary to avoid a collision [collision risk/ possibility] with the respective object … FIG. 4 shows a modified exemplary embodiment in which collision signal K is a multi-valued signal which indicates a collision probability between 0 (collision impossible) and 1 (collision certain) [collision risk/ possibility] … prior to the collision occurrence if the imminent collision is all but certain, namely when collision probability preaches a threshold value SC [collision risk section] … starting at point in time t6 collision prediction device 24 detects a certain risk of collision and collision probability P starts to rise according to curve 30 [collision determination section] … At point in time t8, curve 28 reaches this threshold value [collision risk section] which triggers the output of braking signal B (and possibly the ignition of the airbags)).

As per claim 6, Lucas teaches the device of claim 3, accordingly, the rejection of claim 3 above is incorporated. Lucas further teaches wherein the controller maintains a default threshold set by default for airbag deployment, when a current state of the ego-vehicle corresponds to the non-collision section (see ¶¶[0013]-[0014]: Impact detection systems associated with customary airbag systems generally have a relatively high triggering threshold [default the threshold] so that erroneous triggering [non-collision section] of the airbag system is avoided, and see Fig. 4 [reproduced above for convenience] & ¶¶[0021]-[0033]: As long as there is no collision probability [the non-collision section], higher threshold value Sa2 applies … FIG. 4 shows a modified exemplary embodiment in which collision signal K is a multi-valued signal which indicates a collision probability between 0 (collision impossible) [non-collision section] and 1 (collision certain) [collision risk section]).

As per claim 7, Lucas teaches the device of claim 3, accordingly, the rejection of claim 3 above is incorporated. Lucas further teaches wherein the controller adjusts the threshold for airbag deployment to a designated first threshold, when a current state of the ego-vehicle corresponds to the collision risk section and the collision risk section continues to be maintained (see Fig. 4 [reproduced above for convenience] & ¶¶[0021]-[0033]: FIG. 4 shows a modified exemplary embodiment in which collision signal K is a multi-valued signal which indicates a collision probability between 0 (collision impossible) [non-collision section] and 1 (collision certain) [collision risk section] … prior to the collision occurrence if the imminent collision is all but certain, namely when collision probability preaches a threshold value SC [collision risk section] … Collision probability P (curve 30) does not reach threshold value SC, and at a point in time t7 the distance to the obstacle has decreased to the extent that the radar sensor may no longer execute a reliable distance measurement. Collision probability P may therefore no longer be updated, but is kept on the value reached which is indicated by a dashed continuation of curve 30. Accordingly, the threshold value for the acceleration remains value Sa3. At point in time t8, curve 28 reaches this threshold value [collision risk section] which triggers the output of braking signal B (and possibly the ignition of the airbags)).

As per claim 8, Lucas teaches the device of claim 3, accordingly, the rejection of claim 3 above is incorporated. Lucas further teaches wherein the controller adjusts the threshold for airbag deployment to a designated second threshold, when a current state of the ego-vehicle corresponds to the collision determination section (see ¶¶[0013]-[0014]: the safety device is configured in such a way that the triggering threshold of the impact detection system is reduced [second threshold] as soon as the collision prediction system indicates an imminent collision [collision determination section], see Fig. 4 [reproduced above for convenience] & ¶¶[0021]-[0029]: As long as there is no collision probability, higher threshold value Sa2 applies. At point in time t1, collision prediction device 24 detects an imminent collision [collision determination section] and outputs collision signal K. This causes triggering device 26 to reduce the threshold value to Sa1… starting at point in time t6 collision prediction device 24 detects a certain risk of collision and collision probability P starts to rise according to curve 30 [collision determination section]. The threshold value for acceleration (-a) measured by impact detection system 16 is varied as a function of collision probability P and decreases starting at starting value Sa2 to the extent that the collision probability rises as is indicated in FIG. 4 by curve 32.… At point in time t8, curve 28 reaches this threshold value [collision risk section] which triggers the output of braking signal B (and possibly the ignition of the airbags) … A further modification of the example embodiment according to FIG. 4 is that the threshold value for the acceleration is not varied constantly according to curve 32, but rather changes only from a higher value Sa2 to a lower value Sa3 as soon as collision probability P exceeds a lower threshold value SC1 (indicated in FIG. 4 by a dashed line), and see Fig. 5 & ¶¶[0030]-[0033]: If the condition checked in step S2 is not met, it is checked in step S4 whether collision probability P has reached smaller threshold value SC1. If this not the case the system jumps back to step S1 and the above-described steps are cyclically repeated in a loop [collision determination section]).

As per claim 9, Lucas teaches the device of claim 1, accordingly, the rejection of claim 1 above is incorporated. Lucas further teaches wherein, when the collision information is received from the second sensor unit after the threshold for airbag deployment is maintained or adjusted, the controller 
(see Fig. 1 “Acceleration Sensor(s)” 16, Fig. 4 [both reproduced above for convenience] & ¶¶[0021]-[0033]: Impact detection system 16 is formed, for example, by one or multiple acceleration sensor(s) [second sensor unit] (inertia sensors) which measure(s) acceleration a of the host vehicle and is/are used, among other things, to activate an airbag system 18 in the event of a collision … In addition, triggering device 26 evaluates acceleration a of the host vehicle measured by impact detection device 16. If there is a certain collision probability and acceleration a exceeds a certain threshold value which indicates an incipient collision with an obstacle, triggering device 26 outputs an emergency braking command B to braking system 20 to automatically initiate emergency braking of the vehicle … triggering device 26 also acts upon airbag system 18 and threshold values Sal and Sa2, which apply to triggering emergency braking, are at the same time the threshold values for triggering the airbag system … the threshold value for the acceleration is not varied constantly according to curve 32, but rather changes only from a higher value Sa2 to a lower value Sa3 as soon as collision probability P exceeds a lower threshold value SC1 (indicated in FIG. 4 by a dashed line)), and
deploys the airbag when the collision information is the maintained or adjusted threshold or more (see Fig. 1 , Fig. 4 [both reproduced above for convenience] & ¶¶[0014]-[0021]: the safety device is configured in such a way that the triggering threshold of the impact detection system is reduced as soon as the collision prediction system indicates an imminent collision. This applies primarily for the triggering threshold which determines triggering of the emergency braking operation; however, it may also be appropriate to reduce the threshold for triggering the airbag system so that the airbags deploy their protection effect earlier … Impact detection system 16 is formed, for example, by one or multiple acceleration sensor(s) (inertia sensors) which measure(s) acceleration a of the host vehicle and is/are used, among other things, to activate an airbag system 18 in the event of a collision … triggering device 26 also acts upon airbag system 18 and threshold values Sal and Sa2, which apply to triggering emergency braking, are at the same time the threshold values for triggering the airbag system).






















As per claim 10, Lucas teaches a method of controlling an airbag (see Fig. 1 [reproduced above for convenience]: “Data Processing System” 10, “Trigger Device” 26 & “Airbag System” 18, and see Fig. 5 Steps S1 – S13), comprising:
detecting, by a controller of a device for controlling an airbag (see Fig. 1 “Data Processing System” 10, “Trigger Device” 26 & “Airbag System” 18), surrounding vehicle information of an ego-vehicle through a first sensor unit (see Fig. 1 “Radar Sensor” 12 & ¶[0021]: Position-finding system 12 is formed by a radar sensor, for example, which locates objects, in particular preceding vehicles, in front of the (host) vehicle equipped with the safety device and measures their distances, relative speeds, and azimuth angle);
detecting, by the controller, collision information of the ego-vehicle through a second sensor unit (see Fig. 1 “Acceleration Sensor(s)” 16 & ¶[0021]: Impact detection system 16 is formed, for example, by one or multiple acceleration sensor(s) (inertia sensors) which measure(s) acceleration a of the host vehicle and is/are used, among other things, to activate an airbag system 18 in the event of a collision); 
calculating, by the controller, a target relative velocity and time to collision (TTC) based on sensing information detected by the first sensor unit (see ¶[0004]: based on the positioning data of the radar sensor [first sensor unit], automatically detects a situation in which a collision is presumably no longer avoidable and which calculates the likely time of collision [TTC] and initiates countermeasures on this basis for reducing the collision damage);
determining, by the controller, a collision risk of the ego-vehicle based on the calculated target relative velocity and TTC (see Fig. 4, Fig. 5 & ¶[0004]-[0026]: automatically detects a situation in which a collision is presumably no longer avoidable [collision risk/ possibility] and which calculates the likely time of collision [TTC] … Position-finding system 12 is formed by a radar sensor, for example, which locates objects, in particular preceding vehicles, in front of the (host) vehicle equipped with the safety device and measures their distances, relative speeds [target relative velocity], and azimuth angle. Speedometer 14 measures speed V of the host vehicle … the collision prediction device generates a multi-valued signal based on the data of the position-finding system and the travel data of the host vehicle, the multi-valued signal being a measure for the collision probability [collision risk] … Based on the measured distances and relative speeds of the objects in the travel corridor and based on speed V of the host vehicle, collision prediction device 24 calculates for each object the deceleration of the host vehicle which would be necessary to avoid a collision [collision risk] with the respective object … FIG. 4 shows a modified exemplary embodiment in which collision signal K is a multi-valued signal which indicates a collision probability [collision risk/ possibility] between 0 (collision impossible) and 1 (collision certain));
maintaining, by the controller, a threshold for airbag deployment by default or adjusting the threshold, based on a result of the determination of the collision risk of the ego-vehicle (see Fig. 4 [reproduced below for convenience], Fig. 5, ¶¶[0013]-[0014] & ¶¶[0021]-[0033]: Impact detection systems associated with customary airbag systems generally have a relatively high triggering threshold [default the threshold] so that erroneous triggering of the airbag system is avoided … the safety device is configured in such a way that the triggering threshold of the impact detection system is reduced [adjust the threshold] as soon as the collision prediction system indicates an imminent collision … it may also be appropriate to reduce the threshold [adjust the threshold] for triggering the airbag system so that the airbags deploy their protection effect earlier); and 
comparing, by the controller, the maintained or adjusted threshold with the collision information received from the second sensor unit (see Fig. 4 [reproduced below for convenience], Fig. 5 & ¶¶[0021]-[0033]: Impact detection system 16 is formed, for example, by one or multiple acceleration sensor(s) [second sensor unit] (inertia sensors) which measure(s) acceleration a of the host vehicle and is/are used, among other things, to activate an airbag system 18 in the event of a collision … In addition, triggering device 26 evaluates acceleration a of the host vehicle measured by impact detection device 16. If there is a certain collision probability and acceleration a exceeds a certain threshold value which indicates an incipient collision with an obstacle, triggering device 26 outputs an emergency braking command B to braking system 20 to automatically initiate emergency braking of the vehicle … triggering device 26 also acts upon airbag system 18 and threshold values Sa1 and Sa2, which apply to triggering emergency braking, are at the same time the threshold values for triggering the airbag system … the threshold value for the acceleration is not varied constantly according to curve 32, but rather changes only from a higher value Sa2 to a lower value Sa3 as soon as collision probability P exceeds a lower threshold value SC1 (indicated in FIG. 4 by a dashed line)) and controlling whether to deploy the airbag based on whether the collision information is the maintained or adjusted threshold or more  (see Fig. 1, Fig. 4 [reproduced below for convenience], Fig. 5 & ¶¶[0014]-[0033]: the safety device is configured in such a way that the triggering threshold of the impact detection system is reduced as soon as the collision prediction system indicates an imminent collision. This applies primarily for the triggering threshold which determines triggering of the emergency braking operation; however, it may also be appropriate to reduce the threshold for triggering the airbag system so that the airbags deploy their protection effect earlier … Impact detection system 16 is formed, for example, by one or multiple acceleration sensor(s) (inertia sensors) which measure(s) acceleration a of the host vehicle and is/are used, among other things, to activate an airbag system 18 in the event of a collision … triggering device 26 also acts upon airbag system 18 and threshold values Sa1 and Sa2, which apply to triggering emergency braking, are at the same time the threshold values for triggering the airbag system).

As per claim 11, Lucas teaches the method of claim 10, accordingly, the rejection of claim 10 above is incorporated. Lucas further teaches wherein:
in the determining of the collision risk of the ego-vehicle, the controller divides the collision risk into at least three sections and determines the collision risk (see Fig. 4 [reproduced above for convenience]), and 
the three sections comprise a non-collision section, a collision risk section, and a collision determination section (see Fig. 4 [reproduced above for convenience] & ¶¶[0026]-[0033]: FIG. 4 shows a modified exemplary embodiment in which collision signal K is a multi-valued signal which indicates a collision probability between 0 (collision impossible) [non-collision section] and 1 (collision certain) [collision risk section] … prior to the collision occurrence if the imminent collision  [collision determination section] is all but certain, namely when collision probability preaches a threshold value SC [collision risk section] … starting at point in time t6 collision prediction device 24 detects a certain risk of collision and collision probability P starts to rise according to curve 30 [collision determination section] … At point in time t8, curve 28 reaches this threshold value [collision risk section] which triggers the output of braking signal B (and possibly the ignition of the airbags)).

As per claim 12, Lucas teaches the method of claim 11, accordingly, the rejection of claim 11 above is incorporated. Lucas further teaches wherein:
the collision risk means a collision possibility, the three sections are divided based on the TCC and the target relative velocity, the collision risk of the ego-vehicle moves to the collision
determination section as the TTC is decreased and the target relative velocity is increased, and
the collision risk of the ego-vehicle moves from the collision risk section to the non-collision section when the TTC is increased and the target relative velocity is decreased through braking in the
collision risk section which is a section before the collision risk enters the collision determination section (see ¶¶[0004]-[0015]: based on the positioning data of the radar sensor, automatically detects a situation in which a collision is presumably no longer avoidable [collision risk/ possibility] and which calculates the likely time of collision [TTC] and initiates countermeasures on this basis for reducing the collision damage … braking operation with moderate braking force is automatically initiated in a second step … the collision prediction device generates a multi-valued signal based on the data of the position-finding system and the travel data of the host vehicle, the multi-valued signal being a measure for the collision probability [collision risk/ possibility] and the emergency braking operation being triggered as soon as the collision probability exceeds a certain threshold value [braking in the collision risk section], and see Fig. 4 [reproduced above for convenience] & ¶¶[0021]-[0033]: Position-finding system 12 is formed by a radar sensor, for example, which locates objects, in particular preceding vehicles, in front of the (host) vehicle equipped with the safety device and measures their distances, relative speeds [target relative velocity], and azimuth angle. Speedometer 14 measures speed V of the host vehicle … Based on the measured distances and relative speeds of the objects in the travel corridor and based on speed V of the host vehicle, collision prediction device 24 calculates for each object the deceleration of the host vehicle which would be necessary to avoid a collision [collision risk/ possibility] with the respective object … FIG. 4 shows a modified exemplary embodiment in which collision signal K is a multi-valued signal which indicates a collision probability between 0 (collision impossible) and 1 (collision certain) [collision risk/ possibility] … prior to the collision occurrence if the imminent collision is all but certain, namely when collision probability preaches a threshold value SC [collision risk section] … starting at point in time t6 collision prediction device 24 detects a certain risk of collision and collision probability P starts to rise according to curve 30 [collision determination section] … At point in time t8, curve 28 reaches this threshold value [collision risk section] which triggers the output of braking signal B (and possibly the ignition of the airbags)).

As per claim 13, Lucas teaches the method of claim 11, accordingly, the rejection of claim 11 above is incorporated. Lucas further teaches wherein when a current state of the ego-vehicle corresponds to the non-collision section, the controller maintains a default threshold set by default for airbag deployment (see ¶¶[0013]-[0014]: Impact detection systems associated with customary airbag systems generally have a relatively high triggering threshold [default the threshold] so that erroneous triggering [non-collision section] of the airbag system is avoided, and see Fig. 4 [reproduced above for convenience] & ¶¶[0021]-[0033]: As long as there is no collision probability [the non-collision section], higher threshold value Sa2 applies … FIG. 4 shows a modified exemplary embodiment in which collision signal K is a multi-valued signal which indicates a collision probability between 0 (collision impossible) [non-collision section] and 1 (collision certain) [collision risk section]).

As per claim 14, Lucas teaches the method of claim 11, accordingly, the rejection of claim 11 above is incorporated. Lucas further teaches wherein when a current state of the ego-vehicle corresponds to the collision risk section and the collision risk section continues to be maintained, the controller adjusts the threshold for airbag deployment to a designated first threshold (see Fig. 4 [reproduced above for convenience] & ¶¶[0021]-[0033]: FIG. 4 shows a modified exemplary embodiment in which collision signal K is a multi-valued signal which indicates a collision probability between 0 (collision impossible) [non-collision section] and 1 (collision certain) [collision risk section] … prior to the collision occurrence if the imminent collision is all but certain, namely when collision probability preaches a threshold value SC [collision risk section] … Collision probability P (curve 30) does not reach threshold value SC, and at a point in time t7 the distance to the obstacle has decreased to the extent that the radar sensor may no longer execute a reliable distance measurement. Collision probability P may therefore no longer be updated, but is kept on the value reached which is indicated by a dashed continuation of curve 30. Accordingly, the threshold value for the acceleration remains value Sa3. At point in time t8, curve 28 reaches this threshold value [collision risk section] which triggers the output of braking signal B (and possibly the ignition of the airbags)).

As per claim 15, Lucas teaches the method of claim 11, accordingly, the rejection of claim 11 above is incorporated. Lucas further teaches wherein when a current state of the ego-vehicle corresponds to the collision determination section, the controller adjusts the threshold for airbag deployment to a designated second threshold (see ¶¶[0013]-[0014]: the safety device is configured in such a way that the triggering threshold of the impact detection system is reduced [second threshold] as soon as the collision prediction system indicates an imminent collision [collision determination section], see Fig. 4 [reproduced above for convenience] & ¶¶[0021]-[0029]: As long as there is no collision probability, higher threshold value Sa2 applies. At point in time t1, collision prediction device 24 detects an imminent collision [collision determination section] and outputs collision signal K. This causes triggering device 26 to reduce the threshold value to Sa1… starting at point in time t6 collision prediction device 24 detects a certain risk of collision and collision probability P starts to rise according to curve 30 [collision determination section]. The threshold value for acceleration (-a) measured by impact detection system 16 is varied as a function of collision probability P and decreases starting at starting value Sa2 to the extent that the collision probability rises as is indicated in FIG. 4 by curve 32.… At point in time t8, curve 28 reaches this threshold value [collision risk section] which triggers the output of braking signal B (and possibly the ignition of the airbags) … A further modification of the example embodiment according to FIG. 4 is that the threshold value for the acceleration is not varied constantly according to curve 32, but rather changes only from a higher value Sa2 to a lower value Sa3 as soon as collision probability P exceeds a lower threshold value SC1 (indicated in FIG. 4 by a dashed line), and see Fig. 5 & ¶¶[0030]-[0033]: If the condition checked in step S2 is not met, it is checked in step S4 whether collision probability P has reached smaller threshold value SC1. If this not the case the system jumps back to step S1 and the above-described steps are cyclically repeated in a loop [collision determination section]).

As per claim 16, Lucas teaches the method of claim 10, accordingly, the rejection of claim 10 above is incorporated. Lucas further teaches wherein when the collision information is received from the second sensor unit after the threshold for airbag deployment is maintained or adjusted, the controller compares the received collision information with the maintained or adjusted threshold (see Fig. 1 “Acceleration Sensor(s)” 16, Fig. 4 [both reproduced above for convenience] & ¶¶[0021]-[0033]: Impact detection system 16 is formed, for example, by one or multiple acceleration sensor(s) [second sensor unit] (inertia sensors) which measure(s) acceleration a of the host vehicle and is/are used, among other things, to activate an airbag system 18 in the event of a collision … In addition, triggering device 26 evaluates acceleration a of the host vehicle measured by impact detection device 16. If there is a certain collision probability and acceleration a exceeds a certain threshold value which indicates an incipient collision with an obstacle, triggering device 26 outputs an emergency braking command B to braking system 20 to automatically initiate emergency braking of the vehicle … triggering device 26 also acts upon airbag system 18 and threshold values Sal and Sa2, which apply to triggering emergency braking, are at the same time the threshold values for triggering the airbag system … the threshold value for the acceleration is not varied constantly according to curve 32, but rather changes only from a higher value Sa2 to a lower value Sa3 as soon as collision probability P exceeds a lower threshold value SC1 (indicated in FIG. 4 by a dashed line)) and deploys the airbag when the collision information is the maintained or adjusted threshold or more (see Fig. 1 , Fig. 4 [both reproduced above for convenience] & ¶¶[0014]-[0021]: the safety device is configured in such a way that the triggering threshold of the impact detection system is reduced as soon as the collision prediction system indicates an imminent collision. This applies primarily for the triggering threshold which determines triggering of the emergency braking operation; however, it may also be appropriate to reduce the threshold for triggering the airbag system so that the airbags deploy their protection effect earlier … Impact detection system 16 is formed, for example, by one or multiple acceleration sensor(s) (inertia sensors) which measure(s) acceleration a of the host vehicle and is/are used, among other things, to activate an airbag system 18 in the event of a collision … triggering device 26 also acts upon airbag system 18 and threshold values Sal and Sa2, which apply to triggering emergency braking, are at the same time the threshold values for triggering the airbag system).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Itoga (PG  Pub. 2011/0231067 A1) discloses an occupant restraint system mounted to a vehicle comprises a camera, a side impact sensor, an acceleration sensor, an ECU, and an airbag module. The ECU changes a threshold value setting for collision velocity at the time of a side collision of the vehicle according to whether or not a colliding object involved in the side collision of the vehicle is a pole-like object, and controls the airbag module based on the set threshold value (see at least Fig. 1 [reproduced below for convenience], ¶¶[0006]-[0020] & ¶¶[0026]-[0028])

    PNG
    media_image3.png
    762
    1016
    media_image3.png
    Greyscale

Itoga’s Fig. 1 (emphasis added)
Kim et al. (PG  Pub. 2011/0231067 A1) discloses an external airbag deployment method that includes setting, by a controller, a detection area located in front. In addition, the method includes setting, by the controller, a target object from objects detected in the detection area, when an object has a relative velocity greater than a first reference, an overlap greater than a second reference, and a TTE less than a third reference, wherein TTE is a remaining time until the object collides with an airbag cushion when the external airbag is predicted to be deployed. Furthermore, Kim’s method includes determining, by the controller, whether a relative velocity and an overlap, predicted at a time when the target object is predicted to collide with the vehicle, are greater than predetermined levels and deploying the external airbag when the predicted relative velocity and overlap are greater than the predetermined levels.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tarek Elarabi whose telephone number is (313)446-4911.  The examiner can normally be reached on Monday thru Thursday; 6:00 AM - 4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or (571)272-1000.




/T.E./Examiner, Art Unit 3661                           
	
/THOMAS G BLACK/Supervisory Patent Examiner, Art Unit 3661